

116 S4588 IS: Small Business Broadband and Emerging Information Technology Enhancement Act of 2020
U.S. Senate
2020-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4588IN THE SENATE OF THE UNITED STATESSeptember 16, 2020Mrs. Shaheen (for herself, Mr. Kennedy, Ms. Ernst, Ms. Hirono, Mr. Risch, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo improve certain programs of the Small Business Administration to better assist small business customers in accessing broadband technology, and for other purposes.1.Short
 titleThis Act may be cited as the Small Business Broadband and Emerging Information Technology Enhancement Act of 2020.2.Broadband and
 emerging information technology coordinatorThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(2)by inserting after section 48 (15 U.S.C. 657u) the following:49.Broadband and
 emerging information technology(a)DefinitionsIn this section—(1)the term Associate Administrator means the Associate Administrator for the Office of Investment and Innovation; (2)the term broadband means—(A)high-speed wired broadband internet; and(B)high-speed wireless internet; (3)the term broadband and emerging information technology coordinator means the employee designated to carry out the broadband and emerging information technology coordination responsibilities of the Administration under subsection (b)(1); and(4)the term emerging information technology includes—(A)data science technologies such as artificial intelligence and machine learning;(B)Internet of Things;(C)distributed ledger technologies such as blockchain;(D)cloud computing and software as a system technologies;(E)computer numerical control technologies such as 3D printing; and(F)robotics and automation.(b)Assignment of coordinator(1)Assignment of coordinatorThe Associate Administrator shall designate a senior employee of the Office of Investment and Innovation to serve as the broadband and emerging information technology coordinator, who—(A)shall report to the Associate Administrator;(B)shall work in coordination with—(i)the chief information officer, the chief technology officer, and the head of the Office of Technology of the Administration; and(ii)any other Associate Administrator of the Administration determined appropriate by the Associate Administrator;(C)has experience developing and implementing telecommunications policy in the private sector or government; and(D)has demonstrated significant experience in the area of broadband or emerging information technology.(2)Responsibilities
 of coordinatorThe broadband and emerging information technology coordinator shall—(A)coordinate programs of the Administration that assist small business concerns in adopting, making innovations in, and using broadband and other emerging information technologies;(B)serve as the primary liaison of the Administration to other Federal agencies involved in broadband and emerging information technology policy, including the Department of Commerce, the Department of Agriculture, the Department of the Treasury, and the Federal Communications Commission;(C)identify best practices relating to broadband and emerging information technology that may benefit small business concerns; and(D)identify and catalog tools and training available through the resource partners of the Administration that assist small business concerns in adopting, making innovations in, and using broadband and emerging information technologies.(3)TravelNot more than 20 percent of the hours of service by the broadband and emerging information technology coordinator during any fiscal year shall consist of travel outside the United States to perform official duties.(c)Broadband and
 emerging information technology training(1)TrainingThe Associate Administrator shall provide to employees of the Administration training that—(A)familiarizes employees of the Administration with broadband and other emerging information technologies;(B)includes—(i)instruction on counseling small business concerns regarding adopting, making innovations in, and using broadband and other emerging information technologies; and(ii)information on programs of the Federal Government that provide assistance to small business concerns relating to broadband and emerging information technologies; and(C)to maximum extent practicable, uses the tools and training cataloged and identified under subsection (b)(2)(D).(2)Authorization
 of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this subsection.(d)Reports(1)Biennial report
 on activitiesNot later than 2 years after the date on which the Associate Administrator makes the first designation of an employee under subsection (b), and every 2 years thereafter, the broadband and emerging information technology coordinator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding the programs and activities of the Administration relating to broadband and other emerging information technologies.(2)Impact of broadband availability, speed, and price and emerging information technology deployment on small businesses(A)In generalSubject to appropriations, the Chief Counsel for Advocacy shall conduct a study evaluating the impact of—(i)broadband availability, speed, and price on small business concerns; and(ii)emerging information technology deployment on small business concerns.(B)ReportNot later than 3 years after the date of enactment of the Small Business Broadband and Emerging Information Technology Enhancement Act of 2020, the Chief Counsel for Advocacy shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Energy and Commerce and the Committee on Small Business of the House of Representatives a report on the results of the study under subparagraph (A), including—(i)a survey of broadband speeds available to small business concerns;(ii)a survey of the cost of broadband speeds available to small business concerns;(iii)a survey of the type of broadband technology used by small business concerns;(iv)a survey of the types of emerging information technologies used by small business concerns; and(v)any policy recommendations that may improve the access of small business concerns to comparable broadband services or emerging information technologies at comparable rates in all regions of the United States..3.Entrepreneurial
 developmentSection 21(c)(3)(B) of the Small Business Act (15 U.S.C. 648(c)(3)(B)) is amended—(1)in the matter preceding clause (i), by inserting accessing broadband and other emerging information technology, after technology transfer,;(2)in clause (ii), by striking and at the end;(3)in clause (iii), by adding and at the end; and(4)by adding at the end the following:(iv)increasing the competitiveness and productivity of small business concerns by assisting entrepreneurs in accessing broadband and other emerging information technology;.